Case 2:20-cv-01783-SJF-AKT Document 24 Filed 07/16/20 Page 1 of 1 PageID #: 152




                         The Law Offices of Jacob Aronauer
                                  225 Broadway, 3rd Floor
                               New York, New York 10007
                                      (212) 323-6980
                               jaronauer@aronauerlaw.com

   July 16, 2020

   Via ECF
   Hon. Sandra J. Feuerstein
   United States Courthouse
   100 Federal Plaza
   Central Islip, NY 11722

          Re:      Watterson v. RUI Management Service
                   20-cv-01783 (SJF) (AKT)

   Dear Judge Feuerstein:

          This office represents Plaintiff in the above captioned matter. I apologize for
   having to correct my opposition to Defendants’ motion to bifurcate discovery (dkt 17) on
   two separate occasions. Please disregard dkt 21 and 22.

          On behalf of my client, I thank the Court very much for its patience.

                                                               Respectfully,

                                                               /s Jacob Aronauer
                                                               Jacob Aronauer

   Via ECF
   All attorneys on record
